Title: Edmund Bacon to Thomas Jefferson, 4 September 1819
From: Bacon, Edmund
To: Jefferson, Thomas


					
						
							Deare Sir.
							
								Monticello
								sepr 4th 1819—
							
						
						I drop you a few lines to inform you of our affairs here the mill is doing a good business it gets about 10 bushels in 24 hours we run both pair of stones nearly constantly we have nearly 300 bushels tole at present on hand the custom is about at a stand. the tightening that we done to the dam some weeks ago serves to give us a tollerable supply of water to both mills they are full of both wheat & flour in the large mill and no prospect of a tide to get any away the crop of corn in our neighborhood is better than I had supposed I think that Mr Th J Randolph will raise 5 or 600 barls of corn upon all his farms & a very good crop of oats as well as the best wheat crop that I ever saw upon this estate so that thare is no danger of any sufferance for want of grain the fattening of my hogs will require a smart potion of graine and I do imagin that we had better grind all the graine that we give them I have now in a field 127 hogs and at least 70 of them aught to be fattened
						my gang in the canel has been very small only James billy and two small boys untill this week shepherd has got out we find the widening the canal tedeous the rock very hard Davy & Beverly are with the cooper they have not failed to deliver 108 barls every week sence they began to make and they dress their timber as they go by ading the man to each shop compleatly enables them to deliver from the rough 9 barls a day from each shop this would give us a fine profit during the season and if they are strictly attended to it can be done with ease and certainty I spend most of my time intirely at the Cooper shops & tole mill I intend to fix one of my sons to attend to the mill to markeing of the bags & delivering them and the other to see to the coopers and other hands during my absence I have no feare but my two sons will carry on my business duing my absence as well as I can myself I have company waiting for me to set out on the 16th or 17th at furthest before that time I shall have the Pleasure of seeing You at home
						In consequence of the ground being so very hard I am Obliged to Put three muls even in a colter I shall get my land for my crop of wheat and rye broke by the 15th or nearly so the graite benefit of graseing upon the rye a few years ago occations me to remember it in this hard time and I have sowed a field two weeks ago in rye it is up and agrowing the weather at this time is very hot & dry
						Your horse is considerablely wos he cannot scarsely put one of his hind legs to the ground I should mention some other matters but consider the time so close at hand when you will be here I conclude with subscribing my self your very Ob St and sincere frind
						
							
								E: Bacon
							
						
					
					
						I have not been able to get above 38 dollers of our debts due us but have frequently seen those we owe who seems quite Passafied & contented as they say they no the money due them is in good hands I expect henry will set out in the morning for Bedford
						I could not imploy Thomas Walker to take the mill without giving him 120$ consequently I let him alone
					
					
						Mrs Meeks requests that I would let Mr. Meeks Know that she is well
					
				